     Case 2:19-cv-00558-SVW-PLA Document 18 Filed 03/19/19 Page 1 of 1 Page ID #:86

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
    Case No.     2:19-cv-00558-SVW-PLA                                              Date        March 19, 2019

    Title        Jose Velez v. Raffaello Ristorante, Inc. et al.




    Present: The Honorable      STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                       Paul M. Cruz                                                   N/A
                       Deputy Clerk                                       Court Reporter / Recorder
               Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                             N/A                                                          N/A
    Proceedings:             IN CHAMBERS ORDER DENYING DEFENDANT’S MOTION TO
                             DECLARE PLAINTIFF A VEXATIOUS LITIGANT [11]

        The crux of Defendant’s motion to declare Plaintiff a vexatious litigant is that Plaintiff has a long
history of filing similar lawsuits, including thirty-six such lawsuits in 2018. Dkt. 11 at 2. However,
Defendant does not offer any evidence that Plaintiff’s lawsuits were meritless (and thus harassing or
frivolous). In addition, Defendant does not cite or apply the correct federal standard for declaring
someone a vexatious litigant.1 Thus, the Court DENIES Defendant’s motion to declare Plaintiff a
vexatious litigant.

        In addition, Plaintiff makes allegations against three defendants, each of which owns a property
that Plaintiff visited. The properties are located in San Pedro, Burbank, and Manhattan Beach. Dkt. 1 ¶
6. Apparently the only connection between the properties is that Plaintiff visited all of them during a trip
to California in December 2018. Id. The Court thus sua sponte DISMISSES the Complaint because it
improperly joins three distinct and unrelated defendants. Plaintiff may refile individual complaints
against the three defendants.

            IT IS SO ORDERED.


1
         See Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1057-61 (9th Cir. 2007) (discussing and applying
the four De Long factors). Furthermore, “the textual and factual similarity of a plaintiff’s complaints, standing
alone, is not a basis for finding a party to be a vexatious litigant.” Id. at 1061.




                                                                                                         :
                                                                   Initials of Preparer
                                                                                           PMC

                                              CIVIL MINUTES - GENERAL                                        Page 1 of 1
